Citation Nr: 1629980	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-29 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to November 1963.  He died in January 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over this claim is currently with the RO in Indianapolis, Indiana.  In this regard, in December 2010, within one year of the July 2010 letter notifying the appellant of the July 2010 rating decision denying service connection for the cause of the Veteran's death, the appellant submitted a statement indicating that the Veteran had active duty aboard the USS Bennington in January and February 1962, which may have docked, or dropped anchor in, one of the inland waterways of Vietnam during this time frame.  See 38 C.F.R. § 3.156(b) (2015) (new and material evidence which is received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  Because new and material evidence was received within one year of the July 2010 letter notifying the appellant of the July 2010 rating decision, finality of that rating decision was precluded under 38 C.F.R. § 3.156(b); therefore, the July 2010 rating decision is the appropriate decision on appeal.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appeal of service connection for the cause of the Veteran's death.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

In this case, the Veteran's death certificate reveals that the immediate cause of death was acute myocardial infarction, due to (or as a consequence of) atherosclerotic cardiovascular disease.  Another significant condition contributing to death was metastatic lung carcinoma.  The appellant contends that the Veteran's causes of death are presumptively related to in-service exposure to herbicide agents in Vietnam.  Specifically, the appellant contends that the Veteran served part of his active duty aboard the USS Bennington in January and February 1962, which may have docked, or dropped anchor in, one of the inland waterways of Vietnam during this time frame.  See December 2010 Statement in Support of Claim.  The appellant further contends that this period (of the Veteran's service in Vietnam) could extend from November 1961 through February 1962.  See August 2014 Substantive Appeal.

While the Veteran's personnel files have been requested and associated with the electronic record, the record is incomplete for the Veteran's service from November 1961 through February 1962.  In a February 2012 response from the Joint Services Records Research Center (JSRRC), the deck logs of the USS Bennington did not document that the ship conducted operations in the contiguous waters off Vietnam in 1961.  Significantly, however, the February 2012 JSRRC report does not include the deck logs of the USS Bennington from January and February 1962.  A remand is necessary to obtain the unit records of the company to which the Veteran was attached in January and February 1962.  A remand is also warranted to obtain the deck logs of the ship, if any, the Veteran was assigned in January and February 1962, concerning the ship's movements and operations from January through February 1962, to determine if the ship entered any rivers, canals, estuaries, and/or delta areas in the Republic of Vietnam during its operations.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the JSRRC, National Archives and Records Administration (NARA), or other appropriate repository and request the unit records of the company to which the Veteran was attached in January and February 1962 (H&MS-16, MAG16, 1st MAW), and determine whether the Veteran was aboard a ship in January and/or February 1962.  

Request (from the JSRRC, NARA, or other appropriate repository) the January and February 1962 deck logs for the ship, if any, that the Veteran was aboard during that time period, including all movements and operations conducted during that time period.  Specifically inquire as to whether the ship ever entered any rivers, canals, estuaries, delta areas, and/or other inland waterways in the Republic of Vietnam, and whether troops were let off the ship to investigate sampans on the waterways.  If such records are not ultimately obtained, the appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2. After completion of the above and any additional development deemed necessary, readjudicate the issue of service connection for the cause of the Veteran's death in light of all the evidence of record.  If the determination remains adverse to the appellant, she and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




